Citation Nr: 1008355	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



         
INTRODUCTION

The veteran had three periods of service from November 1943 
to February 1946, from August 1950 to June 1954, and from 
June 1954 to February 1958.  The final period of service was 
under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to an 
increased evaluation for PTSD.

In June 2006, the Board held that between at least the date 
of claim and at least February 14, 2005, the Veteran met the 
schedular criteria for a 50 percent disability rating for 
PTSD.  The Board remanded the issue of entitlement to a 
rating in excess of 50 percent for PTSD.  In an October 2006 
rating decision, the Appeals Management Center assigned a 50 
percent disability rating effective May 22, 2002.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for diabetes 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's PTSD 
has been productive of a total occupational and social 
impairment since May 22, 2002.





CONCLUSION OF LAW

Since May 22, 2002, the Veteran's PTSD does meet the criteria 
for an evaluation of 100 percent.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§  
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.
 
Analysis
 
The Veteran suffers from PTSD as result of in-service 
stressors while serving on the U.S.S. Wallace L. Lind.
 
In March 2001, VA granted entitlement to service connection 
for PTSD effective April 19, 2000 and assigned a 30 percent 
evaluation.  On May 22, 2002, the Veteran filed a claim for 
an increased rating for PTSD.  In the October 2006 rating 
decision implementing the June 2006 Board decision, a 50 
percent evaluation was assigned effective May 22, 2002.
 
Rating criteria
 
Under the current criteria, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.
 
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.
 
Global Assessment of Functioning
 
Global assessment of functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing the DSM-IV, p. 32).
 
Global assessment of functioning  scores ranging 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
 Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].
 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  Id.
  
The Board is presented with a record on appeal that 
demonstrates that, in addition to PTSD, medical professionals 
have diagnosed dementia and a major depressive disorder.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).
 
A report of a February 2001 VA examination contains a 
diagnosis of PTSD with depressive features.  A July 2002 VA 
examiner indicated that the Veteran had feelings of 
depression and anxiety associated with PTSD.  A report of a 
February 2008 VA examination shows that the examiner noted 
that a major depressive disorder was secondary to PTSD.  
 
In light of the above, the Board will attribute all reported 
psychiatric symptomatology from his depressive disorder to 
the Veteran's PTSD.  The Board will discuss in further detail 
below any differentiation between the PTSD and dementia.



Schedular rating
 
The pertinent evidence of record includes VA examination 
reports dated in July 2002, July 2007, February 2008, and 
July 2009; a September 2009 social and industrial survey; VA 
treatment records from 2002 to 2009; and November 2003 and 
February 2005 statements of VA psychologists.

In the November 2003 statement, a VA psychologist noted that 
the claimant's functioning appeared to have worsened over the 
prior two years.  In the February 2005 statement, another VA 
psychologist opined that the Veteran was unable to work due 
to his PTSD and depression.  The July 2007 VA examiner 
determined that the claimant was unemployable due to many 
factors, including PTSD, physical illnesses, and his poor 
cognition and memory.  That examiner stated that it was 
simply impossible to determine whether PTSD alone rendered 
him incapable of productive employment because of confounding 
factors from other illnesses.  

The February 2008 VA examiner indicated that the Veteran was 
unemployable and that he had PTSD along with possible 
dementia.  That examiner did not address whether the claimant 
was unemployable solely due to PTSD.  

The July 2009 VA examiner opined that the combination of the 
PTSD and dementia rendered the appellant unemployable and 
that it is at least as likely as not that his PTSD in its own 
right would be sufficient to render him unemployable.  That 
examiner noted the claimant's symptomatology of recurring 
distressing thoughts, nightmares, exaggerated startle 
responses, and irritability.  That examiner confirmed the 
severity of the appellant's symptomatology with his treating 
psychotherapist.  Medical professionals have assigned global 
assessment of functioning scores for PTSD ranging from 52 to 
35. 

The Veteran does not demonstrate a gross impairment in 
thought processes or communication.  He does not suffer from 
persistent delusions or hallucinations.  His behavior is not 
grossly inappropriate, and he is not in persistent danger of 
hurting himself or others.  The Board's inquiry, however, is 
not necessarily strictly limited to the criteria found in the 
VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating).  
 
The Board has weighed the evidence of record and finds that 
there exists an approximate balance of evidence for and 
against the claim.  Simply put, the evidence is equally 
balanced as to whether the appellant can work due to his 
PTSD.  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In this case, the evidence is 
equipoise as to whether the Veteran has had a total 
occupational and social impairment since the date of his May 
22, 2002 claim.  Therefore, a 100 percent evaluation for PTSD 
since May 22, 2002 is in order.  38 U.S.C.A. §§ 1155, 5107.

The benefit sought on appeal is allowed to the extent 
indicated.


ORDER

Entitlement to a 100 percent evaluation for PTSD since May 
22, 2002 is granted subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

In the December 2002 rating decision, the RO denied 
entitlement to service connection for diabetes.  In April 
2003, the Veteran submitted a notice of disagreement as to 
that denial.  As such, a statement of the case must be issued 
concerning this issue.  Manlincon v. West, 12 Vet. App. 242 
(1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case addressing the claim of entitlement 
to entitlement to service connection for 
diabetes.  The Veteran is hereby informed 
that the Board may only exercise appellate 
jurisdiction over this matter if he 
perfects an appeal in a timely manner.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


